ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing defendant, in addition to arguing for reversal, contends the medical bills of Drs. Vogel and Azar should be disallowed, because these physicians did not treat plaintiff.
Plaintiff consulted Dr. Azar in April, 1975 (one month after the accident) and Dr. Vo-gel in February and April, 1976 with complaints of headaches. While these specialists did not provide a course of treatment, they did examine plaintiff for purposes of medical assistance and not merely in preparation for the January, 1978 trial, as occurred in Hooper v. Wilkinson, 252 So.2d 137 (La.App. 3rd Cir. 1971).
The application is denied.

DENIED.